 



EXHIBIT 10.1
Form of Executive Severance Agreement
THE YANKEE CANDLE COMPANY, INC.
Executive Severance Agreement
     THIS EXECUTIVE SEVERANCE AGREEMENT is made by and between The Yankee Candle
Company, Inc., a Massachusetts corporation (the “Company”), and
                     (the “Executive”) as of September ___, 2006 (the “Effective
Date”).
     WHEREAS, the Compensation Committee of the Board of Directors of the
Company (the “Board”), after consultation with a compensation consultant, review
of market data, and consideration of such other factors as it deemed relevant,
has recommended that the Company enter into agreements with certain members of
management of the Company, including the Executive, providing for severance
benefits in the event of a termination of employment under specified
circumstances, as well as certain benefits upon a Change in Control Event (as
defined below);
     WHEREAS, after considering the recommendation of the Compensation
Committee, the Board has approved the execution of such agreements with certain
members of management of the Company, including the Executive;
     NOW, THEREFORE, as an inducement for and in consideration of the Executive
remaining in its employ and in consideration of the other provisions contained
herein, the Company and the Executive hereby agree as follows.
     1. Key Definitions.
     As used herein, the following terms shall have the following respective
meanings:
          1.1 “Change in Control Event” means an event or occurrence set forth
in any one or more of paragraphs (a) through (c) below:
               (a) the acquisition by an individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) (a “Person”) of beneficial ownership of any
capital stock of the Company if, after such acquisition, such Person
beneficially owns (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) more than 50% of either (x) the then-outstanding shares of common
stock of the Company (the “Outstanding Company Common Stock”) or (y) the
combined voting power of the then-outstanding securities of the Company entitled
to vote generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this paragraph (a), the
following acquisitions shall not constitute a Change in Control Event: (i) any
acquisition directly from the Company (excluding an acquisition pursuant to the
exercise, conversion or exchange of any security exercisable for, convertible
into or exchangeable for common stock or voting securities of the Company,
unless the Person exercising, converting or exchanging such security acquired
such security directly from the Company or an underwriter or agent of the
Company), (ii) any acquisition by any

 



--------------------------------------------------------------------------------



 



employee benefit plan (or related trust) sponsored or maintained by the Company
or any corporation controlled by the Company, or (iii) any acquisition by any
company pursuant to a Business Combination (as defined below) which complies
with clauses (i) and (ii) of paragraph (c) of this Section 1.1; or
               (b) such time as the Continuing Directors (as defined below) do
not constitute a majority of the Board (or, if applicable, the Board of
Directors of a successor corporation to the Company), where the term “Continuing
Director” means at any date a member of the Board (x) who was a member of the
Board on the date of this Agreement or (y) who was nominated or elected
subsequent to such date by at least two-thirds of the directors who were
Continuing Directors at the time of such nomination or election or whose
election to the Board was recommended or endorsed by at least two-thirds of the
directors who were Continuing Directors at the time of such nomination or
election; provided, however, that there shall be excluded from this clause
(y) any individual whose initial assumption of office occurred as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents, by
or on behalf of a person other than the Board; or
               (c) the consummation of a merger, consolidation, reorganization,
recapitalization or share exchange involving the Company or a sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), unless, immediately following such Business
Combination, each of the following two conditions is satisfied: (i) all or
substantially all of the individuals and entities who were the beneficial owners
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, at least 50% of the then-outstanding shares of common
stock and the combined voting power of the then-outstanding securities entitled
to vote generally in the election of directors, respectively, of the resulting
or acquiring company in such Business Combination (which shall include, without
limitation, a company which as a result of such transaction owns the Company or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) (such resulting or acquiring company is referred to herein as the
“Acquiring Company”) in substantially the same proportions as their ownership of
the Outstanding Company Common Stock and Outstanding Company Voting Securities,
respectively, immediately prior to such Business Combination; and (ii) no Person
(excluding any employee benefit plan (or related trust) maintained or sponsored
by the Company or by the Acquiring Company) beneficially owns, directly or
indirectly, more than 50% of the then-outstanding shares of common stock of the
Acquiring Company, or of the combined voting power of the then-outstanding
securities of such company entitled to vote generally in the election of
directors (except to the extent that such ownership existed prior to the
Business Combination).
          1.2 “Change in Control Date” means the first date on which a Change in
Control Event occurs.
          1.3 “Cause” means the Executive’s (a) intentional failure to perform
his or her reasonably assigned duties, (b) dishonesty or willful misconduct in
the performance of his or her duties, (c) involvement in a transaction in
connection with the performance of his or her duties to the Company or any of
its subsidiaries which transaction is adverse to the interests of the

 



--------------------------------------------------------------------------------



 



Company or any of its subsidiaries and which is engaged in for personal profit
or (d) willful violation of any law, rule or regulation in connection with the
performance of his or her duties to the Company or any of its subsidiaries
(other than traffic violations or similar offenses).
          1.4 “Good Reason” means (a) a reduction of more than 5% in the
Executive’s annual base salary in effect immediately prior to the Change in
Control Event or a material reduction in the cash incentive compensation
opportunities or other employee benefits available to the Executive under the
executive compensation plan for the fiscal year in which the Change in Control
Event occurs, (b) a material adverse change in the Executive’s duties and
responsibilities (other than reporting responsibilities) from those in effect
immediately prior to the Change in Control Event or (c) a requirement that the
Executive relocate his or her principal place of business to a location that is
in excess of 50 miles from his or her principal place of business immediately
prior to the Change in Control Event.
          1.5 “Disability” means (a) the term “Disability” as used in the
Company’s long-term disability plan, if any, or (b) if clause (a) is not
applicable, the Executive’s absence from the full-time performance of the
Executive’s duties with the Company for 180 consecutive calendar days as a
result of incapacity due to mental or physical illness which is verified by a
physician selected by the Company or its insurers and acceptable to the
Executive or the Executive’s legal representative.
          1.6 “Date of Termination” means the effective date of the termination
of the Executive’s employment with the Company, as determined pursuant to
Section 3.2(a).
          1.7 “Severance Period” means the period of [CEO: 24 months;
President/COO and CFO: 18 months; Senior Vice Presidents: 12 months; Vice
Presidents: six months] following the Date of Termination.
     2. Term of Agreement. This Agreement shall take effect upon the Effective
Date and shall expire upon the fulfillment by the Company of all of its
obligations under Section 4 following a termination of the Executive’s
employment with the Company.
     3. Employment Status and Termination.
          3.1 Not an Employment Contract. The Executive acknowledges that this
Agreement does not constitute a contract of employment or impose on the Company
any obligation to retain the Executive as an employee and that this Agreement
does not prevent the Executive from terminating his or her employment at any
time. The Company and Executive each acknowledge that Executive’s employment
with the Company continues to be on an “at will” basis.
          3.2 Termination of Employment.
               (a) Any termination of the Executive’s employment (i) by the
Company at any time or (ii) by the Executive within 24 months following the
Change in Control Date (other than due to the death of the Executive) shall be
communicated by a written notice to the other party hereto (the “Notice of
Termination”), given in accordance with Section 7.2. Any Notice of Termination
shall: (i) indicate (in the case of a termination by the Company) whether

 



--------------------------------------------------------------------------------



 



such termination is for Cause and (in the case of a termination by the Executive
within 24 months following the Change in Control Date) whether such termination
is for Good Reason, (ii) to the extent applicable, set forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
the Executive’s employment for Cause or for Good Reason and (iii) specify the
Date of Termination. The Date of Termination shall be the close of business on
the date specified in the Notice of Termination (which date may not be less than
15 days or more than 60 days after the date of delivery of such Notice of
Termination), in the case of a termination other than one due to the Executive’s
death, or the date of the Executive’s death, as the case may be.
               (b) The failure by the Company or the Executive to set forth in
the Notice of Termination any fact or circumstance which contributes to a
showing of Cause or Good Reason shall not waive any right of the Company or the
Executive, respectively, hereunder or preclude the Company or the Executive,
respectively, from asserting any such fact or circumstance in enforcing the
Company’s or the Executive’s rights hereunder.
               (c) Any Notice of Termination for Cause given by the Company must
be given within 90 days after the occurrence of the event(s) or circumstance(s)
that constitute(s) Cause. [For CEO, COO, CFO and SVP Agreements: Any such Notice
of Termination for Cause must be approved by an affirmative vote of the Board of
Directors.]
               (d) Any Notice of Termination for Good Reason given by the
Executive must be given within 90 days after the occurrence of the event(s) or
circumstance(s) that constitute(s) Good Reason.
     4. Severance Benefits to Executive.
          4.1 Termination Without Cause Prior to the Change in Control Date. If,
at any time prior to the Change in Control Date or more than 24 months following
the Change in Control Date, the Executive’s employment with the Company is
terminated by the Company (other than for Cause, Disability or death), then the
Executive shall be entitled to the following payments and benefits:
               (a) Accrued Obligations. The Company shall pay to the Executive,
in a lump-sum cash payment on the Date of Termination, the sum of the following
amounts: (A) the Executive’s accrued base salary through the Date of
Termination, (B) any compensation previously deferred by the Executive (together
with any accrued interest or earnings thereon), (C) any accrued but unused
vacation pay, and (D) any other compensation or amounts then owed to the
Executive, in each case to the extent not previously paid (the sum of the
amounts described in clauses (A) through (D) shall be hereinafter referred to as
the “Accrued Obligations”); provided, however, that no Accrued Obligation shall
be paid hereunder prior to the otherwise scheduled time for the payment of such
Accrued Obligation to the extent such earlier payment would be subject to tax
and/or interest under Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”).
               (b) Continued Salary Payments. During the Severance Period, the
Company shall make continuing payments to the Executive, in accordance with the
Company’s

 



--------------------------------------------------------------------------------



 



regular payroll practices and subject to all applicable taxes and withholdings,
at a rate equal to the Executive’s highest annual base salary during the
one-year period prior to the Date of Termination.
               (c) Pro-rated Bonus. The Company shall pay to the Executive, in a
lump-sum cash payment within 30 days following the Date of Termination, his or
her incentive award target under the executive compensation plan for the fiscal
year in which the Date of Termination occurs, multiplied by a fraction, the
numerator of which is the number of days elapsed in such fiscal year through the
Date of Termination and the denominator of which is 365.
               (d) Health/Dental Benefits. The Company will issue an appropriate
COBRA notice to the Executive in connection with the termination of his or her
employment. If the Executive elects to, and is eligible to, receive continued
coverage under COBRA, during the Severance Period the Company will pay the
Company premium contribution for the Executive’s family health insurance plan
and family dental insurance plan, each to the same degree as if he or she were
an active employee of the Company. The foregoing payment obligation of the
Company shall be conditioned upon the Executive’s payment of the same individual
premium contribution as is required at any given time of active Company
employees with respect to such insurance. The Executive hereby authorizes the
Company to collect the Executive’s individual premium contribution via pre-tax
deductions from the payments to be made to the Executive under Section 4.1(b) if
the Executive elects to proceed under COBRA. [For CEO Agreement only: For any
portion of the Severance Period that extends beyond the period of the
Executive’s COBRA eligibility, the Company shall continue to provide to the
Executive, at the Company’s expense, the family health insurance and family
dental insurance benefits that would have been provided to him if he were an
active employee; provided that to the extent such health and dental insurance
benefits cannot be provided to non-employees, the Company shall instead during
such period pay to the Executive an amount equal to the cost to the Company of
providing such benefits to a similarly situated employee.] [For SVP/VP
Agreements only Should the Executive elect and be entitled to continued COBRA
eligibility beyond the Severance Period, he or she shall be entitled to receive
such additional period of coverage at his or her expense.] Notwithstanding the
above provisions of this Section 4.1(d), the Company’s obligations under this
Section 4.1(d) to pay the health insurance premiums referenced above shall cease
automatically, prior to the expiration of the Severance Period, if and when the
Executive first becomes eligible for health insurance benefits from a new
employer, and the Company’s obligations under this Section 4.1(d) to pay the
dental insurance premiums referenced above shall cease automatically, prior to
the expiration of the Severance Period, if and when the Executive first becomes
eligible for dental insurance benefits from a new employer. The Executive agrees
to so notify the Company in writing within three days of becoming eligible for
health insurance benefits or dental insurance benefits from a new employer
during the Severance Period.
               (e) Outplacement Services. The Company shall provide to the
Executive outplacement and career assistance services through an outplacement
firm of the Company’s choosing. Such services shall be provided at the Company’s
expense, in an amount not to exceed $10,000 in the aggregate, so long as the
Executive is actively and diligently cooperating with the outplacement firm and
using diligent efforts to obtain other employment. If the Executive wishes to
utilize such outplacement services for a cost in excess of $10,000, the

 



--------------------------------------------------------------------------------



 



Executive is free to do so at his or her sole cost and expense. All amounts due
and payable in connection with the services provided hereunder shall be billed
directly to the Company and paid by the Company directly to the outplacement
firm (subject to the cost limit set forth above). The Executive shall not be
entitled to be paid any amounts directly with respect to outplacement services,
even if the Executive fails to utilize the outplacement services made available
by the Company. All obligations of the Company with respect to outplacement
services shall cease immediately upon the acceptance by the Executive of new
employment or upon the Executive’s failure to actively and diligently cooperate
with the outplacement firm.
          4.2 Termination Without Cause or for Good Reason Following the Change
in Control Date. If, within 24 months following the Change in Control Date, the
Executive’s employment with the Company is terminated by the Company (other than
for Cause, Disability or death) or by the Executive for Good Reason, then the
Executive shall be entitled to the following payments and benefits:
               (a) Accrued Obligations. The Company shall pay to the Executive,
in a lump-sum cash payment on the Date of Termination, the sum of the Accrued
Obligations; provided, however, that no Accrued Obligation shall be paid
hereunder prior to the otherwise scheduled time for the payment of such Accrued
Obligation to the extent such earlier payment would be subject to tax and/or
interest under Section 409A of the Code.
               (b) Continued Salary and Bonus Payments. [For CEO, President/COO,
CFO and Senior Vice Presidents: The Company shall pay to the Executive, in a
lump-sum cash payment within 30 days following the Date of Termination, [CEO:
200% of; President/COO and CFO: 150% of; Senior Vice Presidents: 100% of] the
sum of (i) the Executive’s highest annual base salary during the one-year period
prior to the Date of Termination and (ii) his or her incentive award target
under the executive compensation plan for the fiscal year in which the Date of
Termination occurs or, if such incentive award target was greater in the prior
fiscal year than in such fiscal year, his or her incentive award target under
the executive compensation plan for the prior fiscal year (such greater
incentive award target being referred to herein as the “Applicable Incentive
Award Target”).] [For Vice Presidents: The Company shall pay to the Executive,
in a lump-sum cash payment within 30 days following the Date of Termination, the
sum of (i) 50% of the Executive’s highest annual base salary during the one-year
period prior to the Date of Termination and (ii) his or her incentive award
target under the executive compensation plan for the fiscal year in which the
Date of Termination occurs or, if such incentive award target was greater in the
prior fiscal year than in such fiscal year, his or her incentive award target
under the executive compensation plan for the prior fiscal year (such greater
incentive award target being referred to herein as the “Applicable Incentive
Award Target”).]
               (c) Pro-rated Bonus. The Company shall pay to the Executive, in a
lump-sum cash payment within 30 days following the Date of Termination, his or
her Applicable Incentive Award Target, multiplied by a fraction, the numerator
of which is the number of days elapsed in such fiscal year through the Date of
Termination and the denominator of which is 365.

 



--------------------------------------------------------------------------------



 



               (d) Health/Dental Benefits. The Company shall provide to the
Executive, during the Severance Period, the health and dental benefits provided
for in Section 4.1(d), on the same terms and conditions as are set forth in that
Section.
               (e) Other Employee Benefits. During the Severance Period, the
Company shall continue to provide to the Executive those employee benefits,
excluding the health and dental benefits covered by Section 4.2(d) (the “Other
Benefits”), that the Executive would be entitled to receive if he or she were an
active employee of the Company, in accordance with the terms of the applicable
benefit plan or program in which the Executive was participating immediately
prior to the Date of Termination; provided that the Company shall be obligated
to provide such benefits to the Executive only to the extent that the terms of
the applicable benefit plan or program covering one or more Other Benefits
permit the provision of such Other Benefits to non-employees of the Company.
Notwithstanding the above provisions of this Section 4.2(e), the Company’s
obligations under this Section 4.2(e) to provide any of the Other Benefits or
make the payments referred to in the preceding sentence shall cease
automatically, prior to the expiration of the Severance Period, if and when the
Executive first becomes eligible for comparable benefits from a new employer.
The Executive agrees to so notify the Company in writing within three days of
becoming eligible for benefits comparable to any of the Other Benefits from a
new employer during the Severance Period.
               (f) Outplacement Services. The Company shall provide to the
Executive the outplacement and career assistance services provided for in
Section 4.1(e), on the same terms and conditions as are set forth in that
Section.
          4.3 Other Employment Terminations. If the Executive’s employment with
the Company terminates under any circumstances other than the circumstances
covered by Section 4.1 or Section 4.2, then the Company shall pay the Executive
(or his or her estate, if applicable), in a lump-sum cash payment on the Date of
Termination, the Accrued Obligations.
          4.4 Stock Acceleration. If a Change in Control Event occurs during the
term of this Agreement, then, effective immediately prior to the Change in
Control Event, (a) each outstanding option to purchase shares of Common Stock of
the Company held by the Executive shall become immediately exercisable in full
and (b) all outstanding restricted shares of Common Stock held by the Executive
shall become fully vested and no longer be subject to a right of repurchase by
or risk of forfeiture to the Company. Any stock options and restricted shares
held by the Executive shall otherwise continue to be bound by the terms of the
applicable agreement and plan.
          4.5 Performance Shares.
               (a) 2004-2006 Performance Period. If a Change in Control Event
occurs prior to the date on which the Company would otherwise issue, under the
Award of Performance Shares Agreement between the Company and the Executive
dated on or about January 7, 2005 covering the Performance Period of the three
fiscal years ending January 1, 2005, December 31, 2005 and December 30, 2006,
the Performance Shares issuable under such Agreement, then the Company shall
issue to the Executive, immediately prior to the Change in Control Event, 60% of
the target number of Performance Shares specified in such Agreement.

 



--------------------------------------------------------------------------------



 



               (b) 2005-2007 Performance Period. If a Change in Control Event
occurs on or prior to December 29, 2007, then the Company shall issue to the
Executive, immediately prior to the Change in Control Event, 66-2/3% of the
target number of Performance Shares specified in the Award of Performance Shares
Agreement between the Company and the Executive dated on or about
                     covering the Performance Period of the three fiscal years
ending December 31, 2005, December 30, 2006 and December 29, 2007.
               (c) 2006-2008 Performance Period. If a Change in Control Event
occurs on or prior to December 29, 2007, then the Company shall issue to the
Executive, immediately prior to the Change in Control Event, 33-1/3% of the
target number of Performance Shares specified in the Award of Performance Shares
Agreement between the Company and the Executive dated on or about
                     covering the Performance Period of the three fiscal years
ending December 30, 2006, December 29, 2007 and January 3, 2009. If a Change in
Control Event occurs after December 29, 2007 but on or prior to January 3, 2009,
then the Company shall issue to the Executive, immediately prior to the Change
in Control Event, 66-2/3% of the target number of Performance Shares specified
in such Award of Performance Shares Agreement.
               (d) General. The Award of Performance Shares Agreements
referenced in this Section 4.5 shall be deemed amended by this Agreement to the
extent necessary to comply with the terms of this Section 4.5. Any issuance of
Performance Shares pursuant to the terms of this Section 4.5 under a particular
Award of Performance Shares Agreement shall be deemed to satisfy in full the
Company’s obligations under such Award of Performance Shares Agreement. All
capitalized terms used in this Section 4.5 which are not otherwise defined in
this Agreement shall have the meanings ascribed to them in the applicable Award
of Performance Shares Agreement.
          4.6 Taxes.
               (a) Notwithstanding any other provision of this Agreement, in the
event that the Company undergoes a “Change in Ownership or Control” (as defined
below), the Company shall not be obligated to provide to the Executive a portion
of any “Contingent Compensation Payments” (as defined below) that the Executive
would otherwise be entitled to receive to the extent necessary to eliminate any
“excess parachute payments” (as defined in Section 280G(b)(1) of the Code) for
the Executive. For purposes of this Section 4.6, the Contingent Compensation
Payments so eliminated shall be referred to as the “Eliminated Payments” and the
aggregate amount (determined in accordance with Proposed Treasury
Regulation Section 1.280G-1, Q/A-30 or any successor provision) of the
Contingent Compensation Payments so eliminated shall be referred to as the
“Eliminated Amount.”
               (b) Notwithstanding the provisions of Section 4.6(a), no such
reduction in Contingent Compensation Payments shall be made if (i) the
Eliminated Amount (computed without regard to this sentence) exceeds (ii) 105%
of the aggregate present value (determined in accordance with Proposed Treasury
Regulation Section 1.280G-1, Q/A-31 and Q/A-32 or any successor provisions) of
the amount of any additional taxes that would be incurred by the Executive if
the Eliminated Payments (determined without regard to this sentence) were paid
to him or her (including, state and federal income taxes on the Eliminated

 



--------------------------------------------------------------------------------



 



Payments, the excise tax imposed by Section 4999 of the Code payable with
respect to all of the Contingent Compensation Payments in excess of the
Executive’s “base amount” (as defined in Section 280G(b)(3) of the Code), and
any withholding taxes). The override of such reduction in Contingent
Compensation Payments pursuant to this Section 4.6(b) shall be referred to as a
“Section 4.6(b) Override.” For purpose of this paragraph, if any federal or
state income taxes would be attributable to the receipt of any Eliminated
Payment, the amount of such taxes shall be computed by multiplying the amount of
the Eliminated Payment by the maximum combined federal and state income tax rate
provided by law.
               (c) For purposes of this Section 4.6 the following terms shall
have the following respective meanings:
                    (i) “Change in Ownership or Control” shall mean a change in
the ownership or effective control of the Company or in the ownership of a
substantial portion of the assets of the Company determined in accordance with
Section 280G(b)(2) of the Code.
                    (ii) “Contingent Compensation Payment” shall mean any
payment (or benefit) in the nature of compensation that is made or made
available (under this Agreement or otherwise) to a “disqualified individual” (as
defined in Section 280G(c) of the Code) and that is contingent (within the
meaning of Section 280G(b)(2)(A)(i) of the Code) on a Change in Ownership or
Control of the Company.
                    (iii) “Excess Parachute Payment” shall mean a payment
described in Section 280G(b)(1) of the Code.
               (d) Any payments or other benefits otherwise due to the Executive
following a Change in Ownership or Control that could reasonably be
characterized as Contingent Compensation Payments (the “Potential Payments”)
shall not be made until the dates provided for in this Section 4.6(d).
                    (i) In the event that the Company undergoes a Change in
Ownership or Control, and the Executive becomes entitled to receive Contingent
Compensation Payments relating to such Change in Ownership or Control, the
Company shall (A) determine at such time or times as may be necessary to comply
with the requirements under Section 280G of the Code whether such Contingent
Compensation Payments constitute in whole or in part Excess Parachute Payments
and (B) in the event the Company determines that such Contingent Compensation
Payments constitute in whole or in part Excess Parachute Payments, notify the
Executive (within 30 days after each such determination and with reasonable
detail regarding the basis for its determinations) of the following: (1) which
Potential Payments constitute Contingent Compensation Payments, (2) the
Eliminated Amount and (3) whether the Section 4.6(b) Override is applicable.
                    (ii) Within 30 days after delivery of such notice to the
Executive, the Executive shall deliver a response to the Company (the “Executive
Response”) stating either (A) that he or she agrees with the Company’s
determination pursuant to the preceding sentence, in which case he or she shall
indicate, if applicable, which Contingent Compensation Payments, or portions
thereof (the aggregate amount of which, determined in

 



--------------------------------------------------------------------------------



 



accordance with Treasury Regulation Section 1.280G-1, Q/A-30 or any successor
provision, shall be equal to the Eliminated Amount), shall be treated as
Eliminated Payments or (B) that he or she disagrees with such determination, in
which case he or she shall set forth (1) which Potential Payments should be
characterized as Contingent Compensation Payments, (2) the Eliminated Amount,
(3) whether the Section 4.6(b) Override is applicable, and (4) which (if any)
Contingent Compensation Payments, or portions thereof (the aggregate amount of
which, determined in accordance with Treasury Regulation Section 1.280G-1,
Q/A-30 or any successor provision, shall be equal to the Eliminated Amount, if
any), shall be treated as Eliminated Payments.
                    (iii) If the Executive fails to deliver an Executive
Response on or before the required date, or if the Executive states in the
Executive Response that he or she agrees with the Company’s determinations, the
Company’s initial determinations shall be final, the Contingent Compensation
Payments that shall be treated as Eliminated Payments shall be determined by the
Company in its absolute discretion, and the Company shall make the Potential
Payments (other than the Eliminated Payments) to the Executive within 10
business days following the due date for delivery to the Company of the
Executive Response (except for any Potential Payments which are not due to be
made until after such date, which Potential Payments shall be made on the date
on which they are due).
                    (iv) If the Executive states in the Executive Response that
he or she disagrees with the Company’s determinations, then, for a period of
60 days following delivery of the Executive Response, the Executive and the
Company shall use good faith efforts to resolve such dispute. If such dispute is
not resolved within such 60-day period, such dispute shall be settled
exclusively by arbitration in Boston, Massachusetts, in accordance with the
rules of the American Arbitration Association then in effect. Judgment may be
entered on the arbitrator’s award in any court having jurisdiction. The Company
shall, within 10 business days following delivery to the Company of the
Executive Response, make to the Executive those Potential Payments as to which
there is no dispute between the Company and the Executive regarding whether they
should be made (except for any such Potential Payments which are not due to be
made until after such date, which Potential Payments shall be made on the date
on which they are due). The balance of the Potential Payments (other than
Eliminated Payments) shall be made within 10 business days following the
resolution of such dispute.
                    (v) Subject to the limitations contained in Sections 4.6(a)
and (b) hereof, the amount of any payments to be made to the Executive following
the resolution of such dispute shall be increased by the amount of the accrued
interest thereon computed at the prime rate announced from time to time by Bank
of America, compounded monthly from the date that such payments originally were
due.
                    (vi) In the event the Company is required to perform a
redetermination in accordance with Treas. Reg. 1.280G-1 Q/A-33(b) with respect
to any Contingent Compensation Payments, this Section 4.6(d) shall apply with
respect to such redetermination and the parties shall make such adjustments as
may be necessary as a result of such redetermination including, if appropriate,
the payment by the Company of Contingent Compensation Payments previously
treated as Eliminated Payments if the Section 4.6(b) Override applies as a
result of such redetermination.

 



--------------------------------------------------------------------------------



 



               (e) The provisions of this Section 4.6 are intended to apply to
any and all payments or benefits available to the Executive under this Agreement
or any other agreement or plan of the Company under which the Executive receives
Contingent Compensation Payments.
          4.7 Release. The obligation of the Company to make the payments and
provide the benefits to the Executive under clauses (b) through (e) of
Section 4.1 or clauses (b) through (f) of Section 4.2 is conditioned upon the
Executive signing a release of claims in a form reasonably requested by the
Company (the “Employee Release”), within such period of time as the Company may
specify following the Date of Termination, and upon the Employee Release
becoming effective in accordance with its terms. The Company shall not be
obligated to make any payments to the Executive under clauses (b) or (c) of
Section 4.1 or clauses (b) or (c) of Section 4.2 until the Employee Release has
become effective; provided that at such time as the Employee Release becomes
effective, the Company shall promptly pay to the Executive any payments that
would otherwise have been made to the Executive between the Termination Date and
date on which the Employee Release becomes effective.
          4.8 Exclusive Severance Benefits. The making of the payments and the
provision of the benefits by the Company to the Executive under this Agreement
shall constitute the entire obligation of the Company to the Executive as a
result of the termination of his or her employment, and the Executive shall not
be entitled to additional payments or benefits as a result of such termination
of employment in connection under any other plan, program, policy, practice,
contract or agreement of the Company or its subsidiaries, except in accordance
with the terms of the Special Retention Bonus Plan.
          4.9 Mitigation. The Executive shall not be required to mitigate the
amount of any payment or benefits provided for in Section 4.1 or Section 4.2 by
seeking other employment or otherwise. Further, except as provided in
Section 4.1(d) and Section 4.2(d) and (e), the amount of any payment or benefits
provided for in Section 4.1 or Section 4.2 shall not be reduced by any
compensation or benefits received by the Executive as a result of employment by
another employer.
          4.10 Expenses. The Company agrees to reimburse the Executive for all
legal and other fees and expenses that the Executive may reasonably incur as a
result of any claim or dispute regarding the benefits due to the Executive
pursuant to Section 4.1 or Section 4.2 if the Executive prevails in such claim
or dispute.
     5. Disputes. [For CEO, President and SVP Agreements: All claims by the
Executive for benefits under this Agreement shall be directed to and determined
by the Board of Directors of the Company and shall be in writing. Any denial by
the Board of Directors of a claim for benefits under this Agreement shall be
delivered to the Executive in writing and shall set forth the specific reasons
for the denial. The Board of Directors shall afford a reasonable opportunity to
the Executive for a review of the decision denying a claim. Any further dispute
or controversy arising under or in connection with this Agreement shall be
settled exclusively by arbitration in Boston, Massachusetts, in accordance with
the rules of the American Arbitration Association then in effect. Judgment may
be entered on the arbitrator’s award in any court having jurisdiction.] [For
Vice President Agreements: All claims by the Executive for benefits under

 



--------------------------------------------------------------------------------



 



this Agreement shall be directed to and mutually determined by the Chief
Executive Officer and the General Counsel of the Company and shall be in
writing. Any denial by the Chief Executive Officer and the General Counsel of a
claim for benefits under this Agreement shall be delivered to the Executive in
writing and shall set forth the specific reasons for the denial. The Chief
Executive Officer and the General Counsel shall afford a reasonable opportunity
to the Executive for a review of the decision denying a claim. Any further
dispute or controversy arising under or in connection with this Agreement shall
be settled exclusively by arbitration in Boston, Massachusetts, in accordance
with the rules of the American Arbitration Association then in effect. Judgment
may be entered on the arbitrator’s award in any court having jurisdiction.]
Notwithstanding anything herein to the contrary, any dispute or controversy
arising out of or relating to the Proprietary and Confidential Information
Agreement referred to in Section 7.3 below or the non-competition and
non-solicitation covenants in Section 7.3 below shall not be subject to
arbitration under this Section 5.
     6. Section 409A. The Company and the Executive intend that this Agreement
and any deferral of compensation pursuant to its terms comply with the
requirements of Section 409A of the Code, so that any payments hereunder are not
subject to the taxes and interest imposed by such section. Accordingly, the
parties agree that:
          6.1 Notwithstanding anything to the contrary in this Agreement, to the
extent that the Executive would be entitled under this Agreement to any payment
or benefit that constitutes nonqualified deferred compensation under
Section 409A of the Code, such payment or benefit will be paid or provided to
the Executive on the later of the times specified by this Agreement (other than
in this Section 6) or, if applicable, the times set forth in Section 6.2. In no
event shall payments be made or benefits provided prior to such times as may be
required to comply with Section 409A.
          6.2 In the event the Executive is a specified employee within the
meaning of Section 409A of the Code:
               (a) notwithstanding anything to the contrary in this Agreement,
to the extent that the Executive would otherwise be entitled under this
Agreement to receive, during the six months beginning on the Date of
Termination, any payment that constitutes nonqualified deferred compensation
under Section 409A of the Code, such payment shall be paid to the Executive
within 10 business days following the earlier of the Executive’s death or the
date that is six months and one day after the Date of Termination; and
               (b) notwithstanding anything to the contrary in this Agreement,
to the extent that the Executive would otherwise be entitled under this
Agreement to receive, during the six months beginning on the Date of
Termination, any benefit (other than a payment) that constitutes nonqualified
deferred compensation under Section 409A of the Code, (i) such benefit will be
delayed until the date that is six months after the Date of Termination and the
applicable period for such benefit will be reduced by six months, and (ii) the
Company will pay to the Executive within 10 business days following the date
that is six months and one day after the Date of Termination a lump sum cash
payment equal to the cost that the Executive would incur on an after-tax basis
to obtain such benefit for him (including family or dependent coverage, if
applicable) on an individual basis during such six-month period.

 



--------------------------------------------------------------------------------



 



          6.3 The Company and the Executive shall use good faith efforts to
agree on any revisions to this Agreement that may be required to conform the
provisions of this Agreement to the requirements of Section 409A and any
regulations or other Internal Revenue Service guidance issued thereunder, while
also preserving the economic terms currently set forth herein.
     7. Miscellaneous.
          7.1 Successors. This Agreement shall be binding upon the Company and
its successors and assigns (including the resulting or acquiring company in a
Business Combination). In the event of a Business Combination (and provided
that, in the case of a Business Combination structured as the sale or other
disposition of all or substantially all of the assets of the Company, the
Executive accepts employment with the Acquiring Company effective on or about
the Change in Control Date), all references in this Agreement to the Company
shall instead be deemed to refer to the Acquiring Company. This Agreement shall
inure to the benefit of and be enforceable by the Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees. If the Executive should die while any amount would still
be payable to the Executive or his or her family hereunder if the Executive had
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Agreement to the executors, personal
representatives or administrators of the Executive’s estate.
          7.2 Notices. All notices, instructions and other communications given
hereunder or in connection herewith shall be in writing. Any such notice,
instruction or communication shall be sent either (i) by registered or certified
mail, return receipt requested, postage prepaid, or (ii) prepaid via a reputable
nationwide overnight courier service, in each case addressed to the Company, at
16 Yankee Candle Way, P.O. Box 110, South Deerfield, MA 01373, Attn: General
Counsel, and to the Executive at the Executive’s address indicated on the
signature page of this Agreement (or to such other address as either the Company
or the Executive may have furnished to the other in writing in accordance
herewith). Any such notice, instruction or communication shall be deemed to have
been delivered five business days after it is sent by registered or certified
mail, return receipt requested, postage prepaid, or one business day after it is
sent via a reputable nationwide overnight courier service. Either party may give
any notice, instruction or other communication hereunder using any other means,
but no such notice, instruction or other communication shall be deemed to have
been duly delivered unless and until it actually is received by the party for
whom it is intended.
          7.3 Confidentiality and Non-competition and Non-solicitation
Agreements.
               (a) Confidentiality Agreement. The Executive acknowledges that he
or she is bound by a Proprietary and Confidential Information Agreement between
the Company and the Executive dated                     , 200_. The Executive
hereby reaffirms his or her obligations under such agreement and acknowledges
and agrees that the Company’s obligations under this Agreement constitute
additional consideration for such obligations of the Executive.

 



--------------------------------------------------------------------------------



 



               (b) Non-competition and Non-solicitation Covenants. In
consideration of the payments and other benefits to be provided to the Executive
pursuant to this Agreement, the Executive hereby covenants and agrees as
follows:
                    (i) While the Executive is employed by the Company and for a
period of two years after the termination or cessation of such employment for
any reason,
                         (1) the Executive shall not, directly or indirectly, as
an individual proprietor, partner, stockholder, officer, employee, director,
joint venture, investor, lender, consultant, or in any other capacity whatsoever
(other than as the holder of not more than one percent of the combined voting
power of the outstanding stock of a publicly held company), engage in or be
affiliated with any business that is competitive with the business of the
Company, including but not limited to any business or enterprise that either
(A) develops, manufactures, markets, licenses or sells candles, candle
accessories, or home fragrance products, or (B) otherwise provides any other
consumer product or service that competes with any product or service that
(1) was developed, manufactured, marketed, licensed, sold or provided by the
Company during the time in which the Executive was employed with the Company, or
(2) the Company planned, during the time in which the Executive was employed
with the Company, to develop, manufacture, market, license, sell or provide; and
                         (2) the Executive shall not, either alone or in
association with others (A) solicit, or permit any organization directly or
indirectly controlled by the Executive to solicit, any employee of the Company
to leave the employ of the Company, or (B) solicit for employment, hire or
engage as an independent contractor, or permit any organization directly or
indirectly controlled by the Executive to solicit for employment, hire or engage
as an independent contractor, any person who was employed by the Company at the
time of the termination or cessation of the Executive’s employment with the
Company; provided, that this clause (B) shall not apply to the solicitation,
hiring or engagement of any individual whose employment with the Company has
been terminated for a period of six months or longer.
                    (ii) If any restriction set forth in this Section 7.3 is
found by any court of competent jurisdiction to be unenforceable because it
extends for too long a period of time or over too great a range of activities or
in too broad a geographic area, it shall be interpreted to extend only over the
maximum period of time, range of activities or geographic area as to which it
may be enforceable.
                    (iii) The restrictions contained in this Section 7.3 are
necessary for the protection of the business and goodwill of the Company and are
considered by the Executive to be reasonable for such purpose. The Executive
agrees that any breach of this Section 7.3 is likely to cause the Company
substantial and irrevocable damage that is difficult to measure. Therefore, in
the event of any such breach or threatened breach, the Executive agrees that the
Company, in addition to such other remedies which may be available, shall have
the right to obtain an injunction from a court restraining such a breach or
threatened breach and the right to specific performance of the provisions of
this Agreement and the Executive hereby waives the adequacy of a remedy at law
as a defense to such relief.

 



--------------------------------------------------------------------------------



 



                    (iv) The Executive hereby acknowledges and agrees that the
Company’s obligations under this Agreement constitute valid and sufficient
consideration for the non-competition and non-solicitation obligations of the
Executive under this Section 7.3(b). The terms of this Section 7.3 supercede any
other non-competition and non-solicitation agreements or covenants between the
Company and the Executive.
          7.4 Employment by Subsidiary. For purposes of this Agreement, the
Executive’s employment with the Company shall not be deemed to have terminated
if the Executive’s employment with the Company terminates but the Executive
continues to be employed by a wholly-owned subsidiary of the Company.
          7.5 Severability. The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.
          7.6 Governing Law and Jurisdiction. The validity, interpretation,
construction and performance of this Agreement shall be governed by the internal
laws of the Commonwealth of Massachusetts, without regard to conflicts of law
principles. Except with respect to matters subject to arbitration under
Section 5, any suit, action or other legal proceeding that is commenced to
resolve any matter arising under or relating to this Agreement shall be
commenced only in a court of the Commonwealth of Massachusetts (or, if
appropriate, a federal court located within the Commonwealth of Massachusetts),
and the parties to this Agreement consent to the jurisdiction of such court.
          7.7 Waivers. No waiver by either party at any time of any breach of,
or compliance with, any provision of this Agreement to be performed by the other
party shall be deemed a waiver of that or any other provision at any subsequent
time.
          7.8 Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed to be an original but both of which together shall
constitute one and the same instrument.
          7.9 Tax Withholding. Any payments provided for hereunder shall be paid
net of any applicable tax withholding required under federal, state or local
law.
          7.10 Entire Agreement. This Agreement sets forth the entire agreement
of the parties hereto in respect of the subject matter contained herein and
supersedes all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party hereto in respect of the
subject matter contained herein; and any prior agreement of the parties hereto
in respect of the subject matter contained herein, including without limitation
[identify any offer letter or other agreement, or provision thereof, with the
Executive containing severance provisions] between the Company and the Executive
dated                     , 200_, is hereby terminated and cancelled.
Notwithstanding the foregoing, any Proprietary and Confidential Information
Agreement, Stock Option Agreement, Restricted Stock Agreement and/or Award of
Performance Shares Agreement between the Company and the Executive, and/or any
rights the Executive may have under the Company’s Special Retention Bonus Plan,
shall not be superceded or terminated by

 



--------------------------------------------------------------------------------



 



this Agreement (provided that Sections 4.4 and 4.5 may modify the terms of such
Stock Option Agreement, Restricted Stock Agreement and/or Award of Performance
Shares Agreement).
          7.11 Amendments. This Agreement may be amended or modified only by a
written instrument executed by both the Company and the Executive.
          7.12 Executive’s Acknowledgements. The Executive acknowledges that he
or she: (a) has read this Agreement; (b) has been represented in the
preparation, negotiation, and execution of this Agreement by legal counsel of
the Executive’s own choice or has voluntarily declined to seek such counsel;
(c) understands the terms and consequences of this Agreement; and
(d) understands that the law firm of Wilmer Cutler Pickering Hale and Dorr LLP
is acting as counsel to the Company in connection with the transactions
contemplated by this Agreement, and is not acting as counsel for the Executive.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first set forth above.

                  THE YANKEE CANDLE COMPANY, INC.    
 
           
 
  By:        
 
     
 
   
 
  Title:        
 
     
 
   
 
                     

 



--------------------------------------------------------------------------------



 



         
 
  [NAME OF EXECUTIVE]    
 
       
 
  Address:    
 
       
 
 
 
   
 
       
 
 
 
   
 
       
 
 
 
   

 